Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 05/31/2022 is duly acknowledged.
Claims 1-25 as currently presented are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15; directed to “A vaccine composition”) in the reply filed on 05/31/2022 (see remarks, page 5) is acknowledged.
Accordingly, claims 16-25 (drawn to non-elected Group II) have been withdrawn from further considerations.
Claims 1-15 (elected invention of Group I; claims 1-15, directed to “A vaccine composition”) have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as a 371 of PCT/US18/56703 (filed on 10/19/2018), which claims priority to a US provisional application 62/575,144 filed on 10/20/2017.
Claim Objections
1.	Claim 6 is objected to because of the following informalities:  claim 6 recites an abbreviation “DIVA” in line 2 that needs to be fully recited, at least the first time it appears in a claim (instant claim 1 does not provide the full form for “DIVA”).  Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 (as presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitations “(T)he vaccine composition of claim 1, further comprising a diagnostic gene knockout comprises a differentiation of infected animals from vaccinated animals (DIVA) mutant that includes virB12, bcsp31, asp24, or the genes listed in Table 1”, which refers to a Table in the claim (see Table 1 in the instant specification, page 14). Such incorporation of or reference to table in the claim renders the claimed product indefinite as the metes and bounds of the product cannot be reasonably defined by a person of ordinary skill in the art. It is unclear if the components recited in Table 1 are exemplary, or if all of them are required (as an alternative to the three mutations already recited in the claim, for instance “A, B, C, or D”, where D is the table 1) in the product as claimed. Applicants are suggested to recite a proper Markush group (i.e. “selected from the group consisting of A, B, and C”) for the elements (i.e. DIVA mutant) desired in the composition as claimed, if that is what is intended.  Appropriate correction is required.
MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, and 7-9 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandara et al (“Bandara”; US 2007/0036823 A1; cited in applicant’s IDS dated 04/27/2020).
Claim 1 (as presented) is directed to “A vaccine composition comprising: 
a Brucella canis comprising one or more attenuating gene knockouts; and 
a pharmaceutically acceptable vaccine carrier.”
See also limitations of instant claims 2 and 7-9 as currently presented.
Bandara (2007) discloses the vaccine composition as broadly claimed.
Regarding claim 1, Bandara discloses a vaccine composition comprising: a Brucella canis comprising one or more attenuating gene knockouts; and a pharmaceutically acceptable vaccine carrier (para [0018]- "The invention provides compositions and methods for treating
and preventing Brucellosis. The methods involve eliciting an immune response to pathogenic, virulent bacteria of the genus Brucella by administering a composition comprising attenuated, recombinant Brucella strains"; para [0037]- "The Brucella species or strain that is modified for use in the practice of the present invention (i.e. the species or strain which is genetically manipulated to produce or derive the recombinant, attenuated Brucella bacteria) may be any suitable Brucella species or strain. Examples include ... Brucella canis" (see Bandara, claims 13 and 17, in particular); para [0043] "The compositions of the present invention include substantially purified attenuated, recombinant Brucella bacteria ... and a pharmacologically suitable carrier. The preparation of such compositions for use as vaccines is well known to those of skill in the art").
Regarding claim 2, Bandara further discloses wherein the composition comprises an adjuvant (para [0043] - "The vaccine preparations of the present invention may further comprise an adjuvant...").
Regarding claim 7, Bandara further discloses it expresses one or more antibiotic
resistance genes in the Brucella canis (para [0038] - "Alternatively, a suitable section of the CtpA gene may be replaced by a different nucleotide sequence, e.g. by a sequence which facilitates selection of deletions mutants such as an antibiotic resistance gene"; see also [0075]).
Regarding claim 8, Bandara further discloses wherein the vaccine is used for a prophylaxis in a human or an animal subject (para [0047] - "In addition, the compositions of the present invention may be used either prophylactically to prevent a mammal from contracting Brucellosis, or after the fact to treat a known (or suspected) infection in order to ameliorate symptoms of the disease").
Regarding claim 9, Bandara further discloses wherein the vaccine is administered by a subcutaneous route (para [0044] - "In preferred embodiments, the mode of administration is subcutaneous or intramuscular").
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-15 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Bandara et al (“Bandara”; US 2007/0036823 A1; cited in applicant’s IDS dated 04/27/2020) taken with Ficht et al (“Ficht”; US 2014/0248354 A1; cited in applicant’s IDS dated 04/27/2020).
Claim 1 has been discussed above.
Claim 11 (as presented) is directed to “A vaccine composition comprising: 
a Brucella canis comprising one or more attenuating gene knockouts selected from at least one of vjbR and 16M vjbR; and 
a pharmaceutically acceptable vaccine carrier.”
See also limitations of instant claims 3-6 and 10 (depend from claim 1), and 12-15 (depend from claim 11) as currently presented.
Detailed teachings of Bandara as they relate to a live, attenuated Brucella canis vaccine composition have been discussed above, and are further relied upon herein in the same manner.
Regarding claim 3, Bandara discloses the vaccine composition of claim 1 but does not discloses wherein the attenuating gene knockout is vjbR.  However, Ficht discloses an attenuated Brucella vaccine composition comprising the attenuating gene knockout vjbR (see Ficht, Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; also  see Claim 6 - "The vaccine composition of claim 1, wherein the attenuating gene knockout is vjbR ").  Since, Bandara discloses the applicability of such live attenuated Brucella species for a vaccine composition having knockout genes or attenuated strains that may include Brucella abortus, Brucella suis, Brucella melitensis, Brucella neotomae, Brucella canis…” (see Bandara, page 2, [0021], for instance), it would have been obvious to one of ordinary skill in the art to have used the gene knock out of Ficht in the vaccine of Bandara, as both teach attenuated Brucella vaccines and vjbR is an effective method of vaccine attenuation.
Regarding claim 4, Bandara discloses the vaccine composition of claim 1 but does not disclose wherein it further comprises a diagnostic gene knockout comprising a differentiation of infected animals from vaccinated animals (DIVA) mutant that includes virB12.  However, Ficht
discloses an attenuated Brucella vaccine composition comprising a DIVA diagnostic gene knockout comprising virB12 (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 9 - "The vaccine composition of claim 1, wherein the vaccine further comprises a marker for serological testing, wherein the marker is DIVA mutant is virB12"). Thus, it would have been obvious to one of ordinary skill in the art to have used the DIVA mutant of Ficht in the vaccine of Bandara, as both teach attenuated Brucella vaccines and DIVA mutant virB12 would have been an effective diagnostic marker for differentiating infected from immunized animals.
Regarding claim 5, Bandara discloses the vaccine composition of claim 1 but does not disclose wherein the attenuating gene knockout further comprises deletions of mucR. However, Ficht discloses an attenuated Brucella vaccine composition comprising the attenuating gene knockout mucR (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 8 - "The vaccine composition of claim 1, wherein the attenuating gene knockout comprises vjbR, mucR, virB2, or manB/A"). Therefore, it would have been obvious to one of ordinary skill in the art to have used the mucR mutant of Ficht in the vaccine of Bandara, as both teach attenuated Brucella vaccines and mucR mutation would have been an effective way to further attenuate the vaccine for safe immunization.
Regarding claim 6, Bandara discloses the vaccine composition of claim 1 but does not disclose wherein it further comprises vjbR/DIVA.   However, Ficht discloses an attenuated Brucella vaccine composition comprising vjbR/DIVA (para [0011] - "In another aspect the vaccine comprises mucR/DIVA, vjbR/DIVA…").  Thus, it would have been obvious to one of ordinary skill in the art to have used the vjbR/DIVA mutant of Ficht in the vaccine of Bandara, as both teach attenuated Brucella vaccines and vjbR/DIVA would have been an effective way to attenuate Brucella strain for the vaccine and differentiate immunized from infected animals.
Regarding claim 10, Bandara discloses the vaccine composition of claim 1 but does not disclose wherein it further comprises an encapsulating agent that is an alginate bead or a microsphere. However, Ficht discloses an attenuated Brucella vaccine composition comprising an alginate bead or a microsphere (para [0010] - "The present invention in one embodiment discloses a vaccine composition comprising: (i) a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout and (ii) an
encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate. In one aspect the composition disclosed hereinabove comprises an optional adjuvant or a pharmaceutically acceptable carrier. In another aspect the encapsulating agent is an alginate bead or a microsphere"). Thus, it would have been obvious to one of ordinary skill in the art to provide the attenuated Brucella vaccine composition in an suitably encapsulated form using alginate beads or microspheres as taught by Ficht, at least for the benefit of sustained release of the attenuated Brucella vaccine composition in a subject being immunized.
Regarding claims 11 and 12, Ficht teaches a vaccine composition comprising a Brucella strain comprising an attenuating gene knockout, being vjbR; and a pharmaceutically acceptable vaccine carrier; and an adjuvant (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 2 - "The vaccine composition of claim 1, wherein the composition comprises an optional adjuvant or a pharmaceutically acceptable carrier."; Claim 6 - "The vaccine composition of claim 1, wherein the attenuating gene knockout is vjbR").  Ficht does not specifically disclose wherein the Brucella strain is Brucella canis. However, given the detailed teachings from Bandara for a live attenuated Brucella vaccine, wherein the vaccine composition having knockout genes or attenuated Brucella strains may include Brucella abortus, Brucella suis, Brucella melitensis, Brucella neotomae, Brucella canis…” (see Bandara, page 2, [0021], for instance), a person of ordinary skill in the art would have found it obvious that the same knockout attenuation for Brucella vaccine could be extended to Brucella canis, and would have been be motivated to prepare such a vaccine composition for the purposes of treating canine brucellosis, unless evidence and/or data provided to the contrary (which is currently lacking on record).
Regarding claim 13, Ficht teaches the vaccine composition of claim 11, wherein it comprises expressing one or more optional antibiotic resistance genes in the Brucella strain (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 15 - "The vaccine composition of claim 1, further comprising one or more optional antibiotic markers, wherein the antibiotic marker is Kanamycin").  
Regarding claim 14, Ficht teaches the vaccine composition of claim 11. Ficht further teaches wherein the vaccine is used for a prophylaxis in a human or an animal subject (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene
knockouts and further comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 16 - "The vaccine composition of claim 1, wherein the vaccine is used for a prophylaxis, an amelioration of symptoms, a treatment, or any combinations thereof against brucellosis in a human or an animal subject"). 
Regarding claim 15, Ficht teaches the vaccine composition of claim 11. Ficht further teaches wherein the vaccine is administered by an oral route (Claim 1 - "A vaccine composition comprising: a Brucella strain comprising one or more attenuating gene knockouts and further
comprising a diagnostic gene knockout; and an encapsulating agent comprising vitelline protein B capable of releasing the Brucella strain at a predetermined rate."; Claim 17 - "The vaccine composition of claim 1, wherein the vaccine is administered by an oral, an intranasal, a parenteral, an intradermal, an intramuscular, an intraperitoneal, an intravenous, a subcutaneous, an epidural, a mucosal, a rectal, a vaginal, a sublingual, or a buccal route").  Thus, given the detailed teachings and/or suggestions from Bandara when taken with Ficht for a vaccine composition comprising attenuated knockout Brucella strains, including Brucella canis having vjbR, for instance, and a pharmaceutically acceptable carrier, the composition as claimed would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art, unless evidence/data provided on record to the contrary.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657